Citation Nr: 0332080	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-00342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran served on active duty from September 1953 to 
March 1957, and from May 1970 to June 1970.  He died in April 
1996.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1998 RO decision which denied a claim for service 
connection for the cause of the veteran's death, which the 
appellant claims in order to receive Dependency and Indemnity 
Compensation (DIC).  In a January 2003 decision, the Board 
denied the claim.  The appellant then appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2003 motion to the Court, the VA Secretary requested 
that the Board decision be vacated and the case remanded; an 
April 2003 Court order granted this motion.

According to the VA Secretary's April 2003 motion (which was 
granted by a Court order), the Board must further address 
compliance with legal provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify the claimant as to evidence and information necessary 
to substantiate her claim, including what portion she is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  The Board also notes there has been 
evolving case law on the VCAA.  For instance, a recent 
decision by the Federal Circuit invalidated that portion of 
38 C.F.R. § 3.159(b)(1) which said that claimants should 
generally submit evidence within 30 days of the VA request 
(rather than within 1 year as mentioned in statute).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007,        -7008, -7009, -7010 (Fed.Cir. 
Sept. 22, 2003).


In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
appellant specific written notice as to 
the evidence and information necessary to 
substantiate her claim for service 
connection for the cause of the veteran's 
death, including notice as to what portion 
she is to provide and what portion the VA 
is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for service connection 
for the cause of the veteran's death.  If 
the claim is denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


